DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Claim 1 is amended. No new matter is added.
Claims 1, 2 and 4-7 are examined on the merits.
Response to Amendment
A rejection of claims 1, 2 and 4-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to claim 1. 

Response to Arguments
Applicant's arguments filed 09/17/2020 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant’s arguments are substantially directed to the amendments made to the claim.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van De Maele (US 2013/0226120) in view of Litvay et al. (US 7,759,540).
Regarding claim 1, Van De Maele discloses an absorbent article (Abstract, lines 1-2) comprising an absorber that includes an upper layer sheet 102 (page 13, [0191], 
a space A (fig. 5) that is interpreted as being a liquid-diffusion restriction joined portion, since it is identical to the element 17 defined as being the liquid-diffusion restriction joined portion on the Applicant’s fig. 10, wherein a liquid-diffusion restriction joined portion is provided along a longitudinal direction on both side portions (fig. 5); and
a plurality of attachments 111, 115 (page 13, [0191] and [0192]; fig. 1A) that are interpreted as being liquid-diffusion restriction joined portions, since elements 111, 115 are identical to Applicant’s elements 17a, 17b and 17c that are defined as being liquid-diffusion restriction joined portions (Spec., [0075], fig. 10). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    392
    media_image2.png
    Greyscale

	Van De Maele does not expressly disclose the particular parameter of the liquid-diffusion restriction joined portion length range.
Since the particular parameter of the liquid-diffusion restriction joined portion length range affects the area covered by the liquid-diffusion restriction joined In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Van De Maele does not expressly disclose the article, wherein a separated distance of adjacent joined portions is larger than an average particle diameter of the absorbing polymer before water is absorbed.
Since such a correlation between distance of adjacent portions and diameter of particles does not serve any specific purpose or performs any specific function other that the function disclosed in Van De Maele, it would have been obvious top those skilled in the art at the time the invention was filed to make the distance of adjacent joined portions is larger than an average particle diameter of the absorbing polymer in order to provide the article with flexibility as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Van De Maele does not expressly disclose the article, wherein the upper layer sheet and the lower layer sheet joined to each other intermittently.
Litvay teaches the absorbent article, wherein the upper layer sheet and the lower layer sheet joined to each other intermittently (col. 18, lines 53-56).

Regarding claim 2, Van De Maele disclose the article, wherein a planar shape of the protruding portion includes polygon, circle (fig. 5), and ellipse (fig. 6A).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 4, Van De Maele discloses the article comprising a space B (fig. 5) that is interpreted as being a liquid guiding joined portion, since it is identical to the element 18 defined as being the liquid guiding joined portion on the Applicant’s fig. 12.
Regarding claim 5, Van De Maele discloses the article comprising a peripheral edge joined portion in which the upper layer sheet and the lower layer sheet are joined to each other continuously on the peripheral edge portion of the absorber along a circumferential direction (see fig. 1A).

Since the particular parameter of the polymer filling rate range affects the thickness of the article, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the polymer filling rate range in order to achieve the desired thickness of the article, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 7, Van De Maele discloses the article comprising a layer disposed at a non-skin side of the article (page 15, [0202], line 9) that is interpreted as being a water-absorbing fiber aggregate, since it is made of the same material (page 15, [0202], line 18), as disclosed in the Applicant’s disclosure (Spec., page 3, [0049], line 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781